EXECUTION VERSION AGREEMENT AND PLAN OF MERGER by and among UNIFY CORPORATION, UNIFY ACQUISITION CORP., STRATEGIC OFFICE SOLUTIONS, INC. (d/b/a DAEGIS) and with respect to Sections 8.2(a)(i), 9.13 and 9.14, the SHAREHOLDERS listed on the Signature Pages hereto Dated as of June 29, 2010 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 2 1.1 Defined Terms 10 1.2 Interpretation Provisions 10 ARTICLE 2 THE MERGER 10 2.1 The Merger 10 2.2 Effective Time 11 2.3 Effect of the Merger 11 2.4 Articles of Incorporation; Bylaws 11 2.5 Directors and Officers 12 2.6 Effect on Company Stock 12 2.7 Delivery of Merger Consideration 13 2.8 No Further Ownership Rights in Shares of Company Stock 14 2.9 Lost, Stolen or Destroyed Certificates 14 2.10 Calculation of Merger Consideration 14 2.11 Section 338(h)(10) Election 17 2.12 Taking of Necessary Action; Further Action 17 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF COMPANY 17 3.1 Organization of Company 18 3.2 No Subsidiaries; No Interest in Other Entities 18 3.3 Capitalization of Company 18 3.4 Unlawful Payments and Contributions 19 3.5 Authorization 19 3.6 Officers and Directors 19 3.7 Bank Accounts 20 3.8 Assets 20 3.9 Material Contracts 20 3.10 No Conflict or Violation; Consents 22 3.11 Permits 23 3.12 Financial Statements; Books and Records 23 3.13 Absence of Certain Changes or Events 24 3.14 Liabilities 26 3.15 Litigation 26 3.16 Labor Matters 26 3.17 Employee Benefit Plans 27 3.18 Transactions with Related Parties 30 3.19 Compliance with Law 30 3.20 Intellectual Property 30 3.21 Taxes 32 3.22 Insurance 34 3.23 Accounts Receivable 34 3.24 Customers and Suppliers 34 3.25 Environmental Matters 35 3.26 Brokers; Transaction Costs 35 3.27 No Other Agreements to Sell Company or the Company Assets 35 3.28 Financial Projections: Operating Plan 36 3.29 Real Property 36 Page ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB 36 4.1 Organization of Buyer and Merger Sub 36 4.2 Authorization 36 4.3 No Conflict or Violation; Consents 37 4.4 Litigation 37 4.5 Brokers 38 4.6 Capital Structure 38 4.7 Availability of Merger Consideration 38 4.8 SEC Documents; Buyer Financial Statements 39 4.9 Merger Sub 39 4.10 Employee Benefits Matters 39 4.11 Present Compliance with Obligations and Laws 40 4.12 Absence of Certain Changes 40 4.13 Listings 40 4.14 Transactions with Affiliates 40 4.15 Intellectual Property 40 ARTICLE 5 ACTIONS BY COMPANY AND BUYER PRIOR TO THE CLOSING 41 5.1 Conduct of Company Business 41 5.2 No Mergers, Consolidations, Sale of Stock, Etc. 42 5.3 Investigation by Buyer and Company 42 5.4 Notification of Certain Matters 42 5.5 Management and Employees 43 5.6 Stockholder Meeting 43 5.7 Further Assurances 43 ARTICLE 6 CONDITIONS TO OBLIGATIONS 44 6.1 Conditions to Each Party’s Obligations 44 6.2 Conditions to the Obligations of Company 44 6.3 Condition to Buyer’s and Merger Sub’s Obligations 45 ARTICLE 7 ACTIONS BY BUYER, THE SURVIVING CORPORATION AND THE SHAREHOLDERS AFTER THE CLOSING 46 7.1 Books and Records; Tax Matters 46 7.2 Indemnification and Insurance 47 7.3 Approval of Issuance of Additional Buyer Common Stock 47 7.4 Release of Guaranties; Indemnification 47 ARTICLE 8 INDEMNIFICATION 48 8.1 Survival of Representations, Etc. 48 8.2 Indemnification 48 8.3 No Right of Contribution 50 8.4 Exclusive Remedy 50 8.5 Threshold; Limitations on Indemnity 50 ARTICLE 9 MISCELLANEOUS 51 9.1 Termination 51 9.2 Assignment 52 9.3 Notices 53 9.4 Choice of Law 53 Page 9.5 Limitation 53 9.6 Arbitration 54 9.7 Entire Agreement; Amendments and Waivers 54 9.8 Counterparts 54 9.9 Invalidity 54 9.10 Publicity 54 9.11 No Third Party Beneficiaries 55 9.12 Expenses 55 9.13 Appointment of Shareholder Representative 55 9.14 Other Provisions Relating to Signing Shareholders 56 TABLE OF SCHEDULES Schedule 3.1 Foreign Qualifications Schedule 3.3(a) Shareholder Information Schedule 3.3(e) Voting Trusts, Shareholder Agreements, Proxies or Similar Agreements Schedule 3.6 Officers and Directors Schedule 3.7 Bank Accounts Schedule 3.8 Tangible Assets and Owned or Leased Properties Schedule 3.9 Material Contracts Schedule 3.10(a) No Conflict or Violation; Consents Schedule 3.10(b) Notices to Governmental Authorities Schedule 3.11 Permits Schedule 3.13 Absence of Certain Changes or Events Schedule 3.14 Liabilities Schedule 3.15 Litigation Schedule 3.16 Labor Matters Schedule 3.17 Employee Benefit Plans Schedule 3.18 Related Party Transactions Schedule 3.19 Compliance with Law Schedule 3.20(a) Intellectual Property – General Schedule 3.20(c) Intellectual Property – Royalties and Licenses Schedule 3.20(d) Intellectual Property – Ownership Schedule 3.20(e) Intellectual Property – Absence of Claims Schedule 3.20(f) Intellectual Property – Protection Schedule 3.21 Taxes Schedule 3.22 Insurance Schedule 3.24 Customers and Suppliers Schedule 3.25 Environmental Matters Schedule 3.29 Real Property Schedule 4.15 Intellectual Property Schedule 6.3(b) Required Consents Schedule 7.4 Jensen Guaranties Schedule 9.14(b) Accredited Investors ANNEXES Annex I – This Annex includes the amount and type of consideration each shareholder is receiving in the Merger, and their names and addresses for notice purposes. Annex II – Allocation of Merger Consideration TABLE OF EXHIBITS Exhibit A Intentionally Omitted Exhibit B Form of Registration Rights Agreement Exhibit C Form of Subordinated Purchase Notes Exhibit D Form of Subordinated Indemnity Note Exhibit E Form of Transmittal Letter Exhibit F Form of Opinion of K&L Gates, LLP Exhibit G Form of Opinion of Farella Braun + Martel LLP AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of June 29, 2010 (the “Agreement”), among Unify Corporation, a Delaware corporation (“Buyer”), Unify Acquisition Corp., a California corporation and a wholly owned subsidiary of Buyer (“Merger Sub”), Strategic Office Solutions, Inc., d/b/a Daegis, a California corporation (“Company”), and only with respect to Sections 8.2(a)(i), 9.13 and 9.14 of this Agreement, the Shareholders that are signatories to this Agreement (the “Signing Shareholders”). WITNESSETH: WHEREAS, Buyer, Merger Sub and Company (Merger Sub and Company sometimes being referred to herein as the “Constituent Corporations”) are hereby adopting a plan of merger, providing for the merger of Merger Sub with and into Company, with Company continuing as the surviving corporation (the “Merger”); WHEREAS, the Board of Directors of Company has adopted resolutions approving this Agreement and recommending approval thereof by its shareholders; WHEREAS, the Board of Directors of Buyer has adopted resolutions approving this Agreement; WHEREAS, the Signing Shareholders, representing greater than eighty percent (80%) of the voting power of Company, have approved this Agreement and the transactions contemplated hereby; WHEREAS, the Board of Directors of Merger Sub has adopted resolutions approving this Agreement and recommending approval thereof by Buyer as its sole shareholder, and Buyer as Merger Sub’s sole shareholder has approved this Agreement by an action by written consent without a meeting; WHEREAS, the Merger will be consummated in accordance with the California Corporations Code, as amended (the “California Code”), and this Agreement and evidenced by a Certificate of Merger between Merger Sub and Company in the form required under the California Code (the “Certificate of Merger”), such Merger to be consummated as of the Effective Time (as defined herein); WHEREAS, pursuant to the Merger, each outstanding share of common stock of Company (“Company Stock”) shall be converted solely into the right to receive the Merger Consideration (as defined herein), issued in the amounts and form set forth on Annex I hereto; and WHEREAS, Buyer, Merger Sub and Company have agreed that the Merger will be treated as an asset sale under Section 338(h)(10) of the Internal Revenue Code of 1986, as amended (the “Code”). NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby the parties hereto hereby agree as follows: 1 ARTICLE 1DEFINITIONS 1.1 Defined Terms As used herein, the terms below shall have the following meanings: “Actions” has the meaning set forth in Section 3.15 hereof. “Actual Net Cash on Hand” has the meaning set forth in Section 2.10(b)(iv) hereof. “Actual Working Capital” has the meaning set forth in Section 2.10(b)(iv) hereof. “Affiliate” of any Person means any Person who is controlled by, controls or is under common control with such Person. “Agreement” has the meaning set forth in the Preamble. “Ancillary Agreements” means the Subordinated Seller Notes and the Registration Rights
